UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4454


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALLISON AMANDA SAULS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:16-cr-00560-JMC-9)


Submitted: January 17, 2019                                       Decided: January 30, 2019


Before KING, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Columbia, South Carolina, for Appellant. Sherri A. Lydon, United States
Attorney, T. DeWayne Pearson, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Allison Amanda Sauls appeals the district court’s criminal judgment entered

following her guilty plea to federal wire fraud, in violation of 18 U.S.C. § 1343 (2012).

On appeal, Sauls challenges the district court’s calculation of the loss amount and denial

of her motion to withdraw her guilty plea, arguing as to the latter that she credibly

asserted her legal innocence, that her plea was not knowing and voluntary, and that she

was not assisted by competent counsel. We affirm in part and dismiss in part.

      A criminal defendant may withdraw a plea if she can “show[ ] a fair and just

reason for withdrawal.” United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000);

see Fed. R. Crim. P. 11(d)(2). The district court may consider six factors in determining

whether the defendant has met her burden: (1) whether she provided credible evidence

that her plea was not knowing or voluntary; (2) whether she credibly asserted her legal

innocence; (3) whether there was a delay between entering the plea and moving for

withdrawal; (4) whether the defendant had assistance of competent counsel; (5) whether

the withdrawal would prejudice the government; and (6) whether a withdrawal would

waste judicial resources. United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). We

review the denial of a motion to withdraw a guilty plea for abuse of discretion. United

States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

       “To be convicted of mail fraud or wire fraud, a defendant must specifically intend

to lie or cheat or misrepresent with the design of depriving the victim of something of

value.” United States v. Wynn, 684 F.3d 473, 478 (4th Cir. 2012). Sauls’ motion to

withdraw her guilty plea primarily hinges on her argument that she is innocent of the

                                            2
crime to which she pled guilty because she “denied she knew she was doing anything

wrong, much less with any intent to defraud.” (Appellant’s Br. (ECF No. 17) at 25; see

id. at 15-17, 25-26). However, this argument rests on a misreading of specific intent. We

have held that specific intent refers to “[t]he intent to accomplish the precise criminal act

that one is later charged with.”          United States v. Batato, 833 F.3d 413, 430 (4th

Cir. 2016) (citing Black’s Law Dictionary (10th ed. 2014)). So the necessary intent to

defraud requires that the defendant specifically intended to deceive or cheat someone, as

opposed to merely taking action that knowingly or recklessly results in fraud. See United

States v. Raza, 876 F.3d 604, 623 (4th Cir. 2017), cert. denied, 138 S. Ct. 2679 (2018).

“This specific intent to defraud is the only mens rea requirement for mail fraud and wire

fraud.” Wynn, 684 F.3d at 478 (emphasis added).

       As a result, Sauls’ argument that “the plea transcript is very confusing . . . on acts

of culpability” does not establish her legal innocence or support withdrawal of her plea.

(Appellant’s Br. at 27). To the contrary, the plea hearing indicates that Sauls acted with

the requisite intent to defraud. Sauls admitted that she made false representations that

deceived others and enabled her to “accept[ ] payments on loans on accounts receivable

that [were not] hers.” (J.A. 154-55). * She was aware of and specifically intended that

result. (J.A. 157-58). The second element, proof of the use of a wire, is uncontested.

Thus, the district court did not abuse its discretion in concluding that Sauls failed to

credibly assert her legal innocence.


       *
           “J.A.” refers to joint appendix filed by the parties.


                                                 3
       Sauls contends that various defects in the Fed. R. Crim. P. 11 hearing support a

fair and just reason to withdraw her guilty plea. She argues that, pursuant to the first

Moore factor, her plea was not knowing or voluntary. But although Sauls may not have

had a firm grasp on the details of the fraud at the plea hearing, there is no evidence to

suggest that she misunderstood the nature of the plea or was acting under some form of

coercion. In fact, she made sworn statements in the plea agreement and plea hearing that

she had specifically discussed the plea with her attorneys and entered the plea of her own

free choice. Sauls also argues that, pursuant to the fourth Moore factor, she was not

assisted by competent counsel. This directly contradicts her own sworn statements in the

plea agreement and plea hearing that she had discussed the relevant issues with her

attorneys and was satisfied with their representation. Sauls’ conclusory allegations of

ineffective assistance do not “demonstrate objectively incompetent representation”

pursuant to United States v. Lambey, 974 F.2d 1389, 1392 (4th Cir. 1992) (en banc). See

United States v. Sparks, 67 F.3d 1145, 1153 (4th Cir. 1995). Accordingly, the district

court did not abuse its discretion in finding that Sauls’ plea was knowing, voluntary, and

supported by competent representation.

       The remaining Moore factors are similarly unavailing for Sauls. As to the third

factor, Sauls moved to withdraw her guilty plea over five months after she pled guilty.

We have held that six-week and two-month delays are too long, so this factor weighs

against withdrawal. Nicholson, 676 F.3d at 384. The district court did not make any

findings regarding the fifth and sixth factors. See Sparks, 67 F.3d at 1154 (stating that

where “the first four factors identified in Moore militate against granting the defendant’s

                                            4
motion, it can reasonably refrain from trying to ascertain just how much withdrawal of

the plea would prejudice the government and inconvenience the court”). In this case, the

first four Moore factors do not support a fair and just reason for withdrawal of Sauls’

plea, and the district court did not abuse its discretion in denying her motion to do so.

       Finally, Sauls seeks to appeal the district court’s determination of the total loss

amount for sentencing purposes.       But upon review of the plea agreement and the

transcript of the Rule 11 hearing, we agree with the Government and conclude that Sauls

knowingly and voluntarily waived her right to appeal and that the issue Sauls seeks to

raise on appeal falls squarely within the compass of her waiver of appellate rights. See

United States v. Tate, 845 F.3d 571, 574 & n.1 (4th Cir. 2017); United States v. Blick,

408 F.3d 162, 168-69 (4th Cir. 2005). Therefore, we affirm the district court’s denial of

the motion to withdraw her guilty plea and dismiss the appeal of the sentence. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              5